 

EXHIBIT 10.16

 

DEMAND PROMISSORY NOTE

(Cachet Financial Solutions Inc.)

 

  Note No: DN2016-02 $150,000 February 1, 2016   Minneapolis, Minnesota (USA)

 

1. PROMISE TO PAY. FOR VALUE RECEIVED, Cachet Financial Solutions Inc., a
Minnesota corporation (“Maker”), hereby promises to pay to James L. Davis,
(“Holder”), the principal amount of One-Hundred and Fifty Thousand and No/100
Dollars ($150,000) (the “Principal Amount”). This Promissory Note is referred to
herein as the “Note.”     2. INTEREST. In lieu of interest payments, the Maker
will provide a cashless 5 year 250,000 warrant with an exercise price of $0.329.
If the Company repays the entire principal amount ($150,000) within two weeks
from February 1, 2016, the Holder will return 125,000 of the warrant to the
Maker. In the event the principal amount is not repaid on the due date (March 1,
2016), the Maker will provide the Holder an additional 5 year cashless 250,000
warrant with an exercise price of $0.329. Additionally, for each 30 days the
principal amount is outstanding, the Maker will issue the Holder 250,000
additional warrants with the same terms described above.     3. PAYMENTS. The
Principal Amount of this Note and any other sums owed hereunder, shall be due
and payable at the close of business on March 1, 2016. All payments and
prepayments shall, at the option of Holder, be credited first to any costs of
collection and second to the Principal Amount.     4. PREPAYMENTS. Maker may
prepay the Principal Amount outstanding in whole or in part without penalty.    
5. DEFAULT. A default shall be deemed to have occurred under this Note if (each
a “Default”): (i) Maker fails to comply with any of the terms of this Note,
which failure continues uncured for more than 15 days after written notice
thereof to Maker; (ii) Maker should dissolve; (iii) Maker commences a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of its or any part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due; or (iv) an involuntary case or other proceeding shall be commenced against
Maker seeking liquidation, reorganization or other relief with respect to it or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other proceeding shall remain undismissed
and unstayed for a period of 45 days. In the event of Default, Holder shall have
the remedies provided for in this Note under Section 6.     6. REMEDIES UPON
DEFAULT. If the Principal Amount has not been paid when due or there is a
Default, then the entire Principal Amount shall (without notice to or demand
upon Maker) become due and payable on said date; provided, however, that Holder
may waive, from time to time, such acceleration of payments under this Note. The
remedies of Holder as provided herein shall be cumulative and concurrent with
all other remedies provided by law or in equity, and such remedies may be
pursued singly, successively or together at the sole direction of Holder and may
be exercised as often as occasion therefor shall arise. Holder reserves all
other rights and remedies available to Holder under this Note and applicable
law.

 

 

 

 

7. WAIVERS. Maker hereby waives demand, presentment, notice of non-payment,
dishonor, protest, notice of protest and any other notice required by law to be
given to Maker in connection with the delivery, acceptance, performance, default
or enforcement of this Note. Holder’s failure to exercise its option to
accelerate this Note or any other remedy upon a Default shall not constitute a
waiver of Holder’s right to exercise such option thereafter.     8. COLLECTION
COSTS. Maker shall pay all reasonable costs and expenses of collection,
including, without limitation, all court costs and reasonable attorneys’ fees
incurred in collecting amounts due under this Note, or in exercising or
defending, or obtaining the right to exercise, the rights of Holder under this
Note, whether or not suit is brought, and in foreclosure, in bankruptcy,
insolvency, arrangement, reorganization and other debtor-relief proceedings, in
probate, in other court proceedings, or otherwise, whether or not Holder
prevails therein.     9. NOTICES. Any and all notices required or permitted
under this Note shall be in writing and sent to the recipient’s address, as set
forth below:

 

  If to Holder: _________________________     _________________________    
_________________________     Facsimile: _________________     Email:
____________________         If to Maker: Cachet Financial Solutions Inc.    
Southwest Tech Center A     18671 Lake Drive East     Minneapolis, MN 55317    
Attention: Jeffrey C. Mack, Chief Executive Officer     Facsimile: (952)
698-6999     Email: jmack@cachetfinancial.com

 

  Notices sent to the address set forth above (or another address substituted
therefor in writing) shall be deemed effective (i) the third day after deposit
in the certified U.S. Mail, return receipt requested, (ii) the date of a
confirmed facsimile transmission, or (iii) the day after transmission to the
email account designated above (provided such email is not returned as
undeliverable).     10. GENERAL PROVISIONS. This Note may not be modified,
amended or terminated unless in writing signed by Maker and Holder. This Note
will be construed and interpreted in accordance with the laws of the State of
Minnesota without regard to its conflicts-of law principles. This Note is
binding upon and inures to the benefit of Maker and Holder and their respective
heirs, executors, administrators, successors and permitted assigns.
Notwithstanding, this Note is non-negotiable and non-delegable and neither any
rights nor any obligations under this Note may be assigned by Holder or Maker
without the prior written consent of the other.

 

2

 

 

IN WITNESS WHEREOF, this Demand Promissory Note is effective as of the date
first written above.

 

MAKER:

 

CACHET FINANCIAL SOLUTIONS INC.

 

By: /s/ Darin P. McAreavey     Darin P. McAreavey     Chief Financial Officer  

 

3

 

 